Title: To George Washington from Brigadier General John Glover, 15 July 1779
From: Glover, John
To: Washington, George


        
          Sir
          Ridgefield [Conn.] 15th July 1779
        
        At Govr Trumbull’s request I came on to Stamford, (myself, leaveing the Troops to follow) to assist Genl Walcott in a⟨rr⟩anging & posting the Militia for the Defence of that place—When I had the Honor of receiving your Excellency’s Letter of the 9th with a Duplicate of

the same, inclos’d in one from Govr Trumbull a Copy of which I herewith af Transmit.
        I immediately sent of an Express to Col: Shepard, order’d him to halt the Brigade at New Haven, till I could Consult Genl Parsons (at which time did not know Genl Heath was on the Ground) who approv’d of the Orders I had given, but told me it would be best to see Genl Heath who was at Salem Church, who also approv’d of their halting till your Excellency’s pleasure should be known. Your Excellency’s Letter (I have forgot the date, my papers being back with my Baggage) inclosing the Arrangments of the Regiments of my Brigade, has been duly Receiv’d—I have not been able to Compleat the Arrangements, owing to a difficulty in Col. Bigelows Regt which hope to settle soon; when done shall immediately Transmit to your Excellency.
        I take this Opportunity to return your Excellency my sincere thanks for the Attention paid to my Commission, which was forwarded by my good Friend Col. Harrison, inclos’d in his favour of the 10th Inst. I have the Honor to be, Your Excellencys, most Obed. sert
        
          John Glover B. General
        
      